Citation Nr: 1018359	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-11 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from March 1983 to March 1987, and from January 1989 to 
May 2005. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.


FINDINGS OF FACT

1.  The Veteran is service-connected for sleep apnea, 
evaluated at 50 percent disabling; degenerative disease of 
the right shoulder, evaluated as 10 percent disabling; 
degenerative disease of the left shoulder, evaluated as 10 
percent disabling; a left hip spur, evaluated as 10 percent 
disabling; a right hip spur, evaluated as 10 percent 
disabling; a right elbow spur, evaluated as 10 percent 
disabling; a left elbow spur, evaluated as 10 percent 
disabling; left knee arthralgia, evaluated as 10 percent 
disabling; bilateral temporomandibular articulation joint, 
evaluated as 10 percent disabling; right knee arthralgia, 
evaluated as 10 percent disabling; bilateral De Quervain's 
tendinitis and hand arthralgia with a fracture of the left 
third finger, evaluated as 10 percent disabling; lumbar 
strain, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; right carpal and cubital 
tunnel syndrome, evaluated as 10 percent disabling; left 
carpal and cubital tunnel syndrome, evaluated as 10 percent 
disabling; left ear hearing loss, evaluated noncompensably 
disabling; hypertension, evaluated noncompensably disabling; 
and a scar residual of skin cancer removal of the left upper 
arm, evaluated noncompensably disabling.

2.  The Veteran served in the United States Air Force for 
more than 20 years; his primary specialty was medical 
materials craftsman.  
 
3.  The medical and other evidence of record does not 
demonstrate that the Veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render its 
decision. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. The Board 
observes that the Veteran was informed of the evidentiary 
requirements for TDIU in a letter dated June 2006 including 
what the evidence must show in order to support a TDIU claim.  
Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the June 2006 VCAA 
letter.  Specifically, the letter stated that VA would assist 
the Veteran in obtaining relevant records from any Federal 
agency, including those from the military, VA Medical 
centers, and the Social Security Administration.  The Veteran 
was also advised in the letter that a VA examination would be 
scheduled if necessary to make a decision on his claim.  With 
respect to private treatment records, the VCAA letter 
informed the Veteran that VA would make reasonable efforts to 
request such records.

The June 2006 letter emphasized:  "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The June 2006 VCAA letter specifically requested:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the 
above-referenced letter from the RO dated June 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms" of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.

With respect to effective date, the June 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims:   
when the claims were received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The letter also advised the Veteran of 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve.

As this is a claim for TDIU, elements (2) and (3), current 
existence of a disability and relationship of such disability 
to the Veteran's service, are not at issue. Concerning 
element (4), degree of disability, the Veteran received 
specific notice as to that issue in the June 2006 letter.  
The remaining issue, element (5), effective date, is rendered 
moot by the denial of this claim by the RO.  Further, since 
the Board is also denying the TDIU claim, the element remains 
moot.

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the Veteran's statements, service treatment records, 
photographs, and private treatment records.

Additionally, the Veteran was afforded VA examinations in 
July 2005, January 2007, and February 2007.  The VA 
examination reports reflect that the examiners interviewed 
and examined the Veteran, reviewed his past medical history, 
documented his current medical conditions, and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  The Board concludes that the VA 
examination reports are adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson,  21 
Vet. App. 303, 312 (2007) [holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2009).  The Veteran has retained the 
services of a representative and has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He declined the opportunity to testify at a 
personal hearing before a Veterans Law Judge.

Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  See 38 C.F.R. § 4.16(a) (2009).  The Court 
noted the following standard announced by the Eighth Circuit 
in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  See Moore, 1 Vet. App. 
at 359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more.  If there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and the combined 
rating must be 70 percent or more. See 38 C.F.R. § 4.16(a) 
(2009).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321 (2009).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

Analysis

As was discussed in the law and regulations section above, 
TDIU may be awarded on a schedular or extraschedular basis.

Schedular basis

The Veteran's service-connected disabilities are sleep apnea, 
evaluated at 50 percent disabling; degenerative disease of 
the right shoulder, evaluated as 10 percent disabling; 
degenerative disease of the left shoulder, evaluated as 10 
percent disabling; a left hip spur, evaluated as 10 percent 
disabling; a right hip spur, evaluated as 10 percent 
disabling; a right elbow spur, evaluated as 10 percent 
disabling; a left elbow spur, evaluated as 10 percent 
disabling; left knee arthralgia, evaluated as 10 percent 
disabling; bilateral temporomandibular articulation joint, 
evaluated as 10 percent disabling; right knee arthralgia, 
evaluated as 10 percent disabling; bilateral De Quervain's 
tendinitis and hand arthralgia with a fracture of the left 
third finger, evaluated as 10 percent disabling; lumbar 
strain, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; right carpal and cubital 
tunnel syndrome, evaluated as 10 percent disabling; left 
carpal and cubital tunnel syndrome, evaluated as 10 percent 
disabling; left ear hearing loss, evaluated noncompensably 
disabling; hypertension, evaluated noncompensably disabling; 
and a scar residual of skin cancer removal of the left upper 
arm, evaluated noncompensably disabling.

The Veteran's combined disability rating is 90 percent, with 
one disability being at least 40 percent disabling.  
Therefore, the service-connected disabilities meet the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a).

The question thus becomes whether the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  
See 38 C.F.R. § 4.16(a) (2009).  For the reasons stated 
immediately below, the Board finds that although the 
Veteran's service-connected disabilities place limitations on 
his employment, these limitations are not such as to render 
him unable to secure and follow a substantially gainful 
occupation.

The Veteran is fifty years old.  He retired from the United 
States Air Force in May 2005 after over twenty years of 
active duty service.  See the Veteran's DD 214.  He has 
evidently not been employed since.   As has been discussed 
above, the Veteran has been service connected for numerous 
disabilities, with a combined 90 percent disability rating 
assigned.  In and of itself, this is indicative of 
significant disability.

Crucially, the only medical opinions of record which 
addresses the issue of employability indicate that the 
Veteran is capable of maintaining at least sedentary 
employment.

The Veteran was afforded a VA dental examination in July 2005 
with respect to his service-connected temporomandibular 
joints.  He reported that his joints were tender, 
particularly when eating food, and that he experiences 
occasional headaches as a result of pain in the joints.  
After conducting an examination of the Veteran, the VA 
examiner concluded that the Veteran did not exhibit any 
functional impairment due to loss of motion and masticatory 
function loss.  His rationale was based on a review of the 
Veteran's medical history, as well as the examination of the 
Veteran.

The Veteran was also provided a VA audiological examination 
in January 2007.  He complained of constant ringing in his 
ears and understanding conversational speech.  The VA 
examiner concluded that the "[V]eteran's service-connected 
hearing loss and tinnitus alone may slightly, but would not 
significantly interfere with his ordinary activities, 
including his ability to obtain and maintain gainful 
employment."  The VA examiner additionally reported that 
"this hearing loss alone should not significantly affect 
vocational potential or limit participation in most work 
activities," and that "employment would be more than 
feasible in loosely supervised situation, requiring little 
interaction with the public."  Her rationale was based on a 
review of the Veteran's medical history and "amplification 
and reasonable accommodations as specified in the Americans 
with Disabilities Act" as well as examination of the 
Veteran.  

Finally, In February 2007 the Veteran was afforded a VA 
examination with respect to his service-connected 
disabilities including his back, hips, shoulders, elbows, 
knees, hypertension, scar, sleep apnea, De Quervain's 
tendinitis and hand arthralgias with left third finger 
fracture, and bilateral carpal tunnel syndrome.  He reported 
that he has not worked since retiring from the Air Force, and 
that he spends most of his time with his wife, mother-in-law, 
and friend.  Although he is able to dust and vacuum in his 
house, the Veteran stated that he is not able to mow his lawn 
due to pain in his back.  Moreover, he limits heavy lifting 
and carrying, is unable to hike up and down hills, and has 
difficulty bathing and dressing himself.  

After conducting physical examinations pertaining to the 
Veteran's disabilities, the VA examiner concluded that "[the 
Veteran] would be able to work in jobs requiring light 
physical activity and jobs that are sedentary.  He would need 
to be able to change positions frequently but I do not find 
any evidence on examination that indicates that he could not 
be employed in sedentary jobs or those requiring light or 
light to moderate activity."  The VA examiner also reported 
that "the [temporomandibular joint syndrome] does not cause 
any restriction or work activities."  Her opinion was based 
on a review of the Veteran's medical history and physical 
examination of him.  The Board adds that the VA examiner 
noted "the [V]eteran's pain behavior with frequent wincing 
and grimacing with even mild position changes while sitting 
in a chair are incongruent with the range of motion he 
exhibited during the examination.  He did achieve 90 degrees 
of flexion and was able to straighten up to neutral without 
any objective evidence of pain.  The Veteran's complaints of 
pain and activity restriction are out of proportion to the 
objective findings on examination and on previous X-rays."

The July 2005, January 2007, and February 2007 VA examiners' 
opinions appear to have been based upon a thorough review of 
the record, examination of the Veteran, and thoughtful 
analysis of the Veteran's entire history and current medical 
condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion"].  These opinions 
appear to be congruent with the Veteran's employment history,  
which shows that he was able to perform the duties of a 
medical materials craftsman in the Air Force for more than 
twenty years.

The Board notes that the Veteran sought treatment from J.G., 
C.N.P. with respect to his service-connected back disability.  
See a private treatment report from J.G., C.N.P. dated July 
2006.  He reported that he experiences an overall impairment 
with work as a result of the pain in his back.  Although a 
physical examination of the Veteran's back was provided, no 
opinion was rendered as to whether the Veteran's back 
disability or any other service-connected disability rendered 
him unable to secure and maintain substantially gainful 
employment.  Moreover, there is no indication as to whether 
J.G., C.N.P. reviewed the Veteran's claims folder or service 
treatment records.  Accordingly, the Board finds the opinion 
of J.G., C.N.P. of minimal probative value as to whether the 
Veteran's service-connected disabilities render him unable to 
secure and follow a substantially gainful occupation.

Additionally, the Veteran was afforded a VA examination in 
July 2005 with respect to his service-connected disabilities 
including his sleep apnea, back, shoulders, elbows, knees, 
hips, hands, and hypertension.  The Veteran reported to the 
VA examiner that he was unemployed, and that the 
aforementioned disabilities affect his ability to find 
employment as well as performing activities in his house such 
as painting.  Although the VA examiner reviewed the Veteran's 
claims folder and conducted physical examinations, she did 
not render an opinion as to the issue of employability.  
Notably, in January 2007, the RO specifically requested 
updated VA examinations and opinions for the purpose of 
addressing the effect of the Veteran's service-connected 
disabilities on his ability to secure and maintain 
substantially gainful employment.  As discussed above, the VA 
examination reports demonstrate that the Veteran is able to 
secure and maintain a substantial gainful occupation. 

The Board also observes the Veteran's report that his non 
service-connected deviated nasal septum, right ear hearing 
loss, and bilateral arthralgia of the ankles are limiting 
factors in his functionality.  See, e.g., the Veteran's April 
2005 claim for VA benefits.  However, because only the impact 
of the Veteran's service-connected disabilities may be 
considered in determining his eligibility for TDIU, the 
impact of the Veteran's deviated nasal septum, right ear 
hearing loss, and bilateral arthralgia of the ankles on his 
employability will not be considered.

The competent evidence of record thus shows that the 
Veteran's service-connected disabilities, while significantly 
limiting, do not prevent him from following substantially 
gainful employment.  As indicated above, the competent 
evidence clearly indicates that employment is possible, even 
taking into account all of the Veteran's service-connected 
disabilities.  

The Board notes that the Veteran has had ample opportunity to 
submit additional evidence to bolster his contentions.  Such 
supporting evidence has been requested by the RO, for example 
in the June 2006 VCAA letter.  It has not been forthcoming 
and does not appear to exist.  See 38 U.S.C.A. § 5107 (West 
2002) [it is the claimant's responsibility to support a claim 
for VA benefits].

The Veteran has stated on multiple occasions that that he is 
unable to work due to his service-connected disabilities 
because he cannot stand, raise or use his arms, or sit for 
long periods of time, or "do any of the normal activities 
that [he] would need to do to work."  See, e.g., the 
Veteran's April 2007 substantive appeal [VA Form 9].  
Although the Board has taken the Veteran's statements 
concerning the impact of the service-connected disabilities 
into consideration, it finds that the Veteran's self-
assessment is outweighed by the objective medical evidence of 
record, which as discussed above indicates that he is able to 
pursue sedentary employment as well as employment requiring 
light physical labor.  Indeed, the July 2005, January 2007, 
and February 2007 VA examination reports strongly suggest 
that the Veteran has been capable of employment since he 
retired from the Air Force.  The Board reiterates the 
February 2007 VA examiner's report that the Veteran's 
complaints of pain and activity restriction were not 
congruent with the objective findings upon examination and 
previous X-rays.  Moreover, there is no competent medical 
evidence of record that the Veteran's service-connected 
disabilities significantly impaired his ability to work as a 
medical materials craftsman for the Air Force.    

Therefore, while not discounting the significant effect that 
the service-connected disabilities have on the Veteran's 
employability, the Board finds that this is adequately 
compensated at the currently assigned 90 percent level.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose, supra.

In short, the evidence of record demonstrates that the 
Veteran's service-connected disabilities alone do not prevent 
him from following substantially gainful employment.  The 
objective medical evidence shows that despite the limitations 
attributable to the Veteran's service-connected disabilities 
including his back, shoulders, elbows, hips, knees, sleep 
apnea, temporomandibular joint, hypertension, scar, tinnitus, 
left ear hearing loss, bilateral De Quervain's tendinitis and 
hand arthralgia with left third finger fracture, and 
bilateral carpal tunnel syndrome, the Veteran retains the 
capacity to perform some type of employment.  Therefore, the 
Board does not find that the service-connected disabilities 
render the Veteran unable to secure or follow a substantially 
gainful occupation.

Extraschedular basis

Referral to the Director of the Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a).  As has been discussed above, the 
Veteran's service-connected disabilities meet the threshold 
requirement of 38 C.F.R. § 4.16(a).  As such, 38 C.F.R. § 
4.16(b) does not have to be addressed by the Board in the 
instant case.  See Stevenson v. West, 17 Vet. App. 91 (1994); 
see also Beaty v. Brown, 6 Vet. App. 532 (1994) citing 
McNamara v. Brown, 14 Vet. App. 317 (1994) ["section 4.16(b) 
of title 38, Code of Federal Regulations, provides a 
discretionary authority for a TDIU rating in cases where § 
4.16(a) does not apply"].

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for TDIU.  The benefit sought on appeal 
is accordingly denied. 


ORDER

Entitlement to TDIU is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


